Citation Nr: 0333698	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-16 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than February 16, 
1989, for grant of service connection for schizophrenia and 
assignment of a 100 percent disability rating.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service from February 1976 to August 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico that denied 
an earlier effective date for the grant of service connection 
and the assignment of a 100 percent evaluation for 
schizophrenia, effective February 16, 1989.  The appellant is 
the veteran's wife; she was named as his custodian in April 
1995, after the veteran was found to be not competent for VA 
purposes.

In October 2002, the appellant requested a personal hearing 
at the RO.  The requested hearing was scheduled for May 1, 
2003.  On April 30, 2003, the appellant cancelled the hearing 
and asked that the claim be forwarded to the Board.  
Accordingly, any outstanding hearing request has effectively 
been withdrawn.  The case is now ready for appellate review.

In its August 1994 decision, the Board referred the issue of 
clear and unmistakable error in the April 1992 rating 
decision to the RO for appropriate action.  Although it 
appears that the August 1994 Board decision essentially 
mooted the April 1992 rating decision, the RO did not take 
any action on the claim of clear and unmistakable error in 
the April 1992 rating decision.  This matter is again 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's claim of entitlement to service connection 
for a psychiatric disability was denied in a Board decision 
issued in September 1980.

3.  The veteran's claim of entitlement to service connection 
for a psychiatric disability was reopened and granted in a 
Board decision issued in February 1992; the RO issued a 
rating decision in April 1992 that implemented the Board 
decision and assigned a 100 percent evaluation, effective 
December 5, 1990.

4.  The veteran's claim of entitlement to an earlier 
effective for the grant of service connection for a 
psychiatric disability and assignment of a 100 percent 
evaluation was granted in a Board decision issued in August 
1994; the Board assigned an effective date of February 16, 
1989.

5.  The RO issued a rating decision in September 1994 that 
implemented the August 1994 Board decision; notice of the 
effective date of February 16, 1989 for the 100 percent 
evaluation was sent by the RO on October 18, 1994.

6.  The veteran did not appeal either the August 1994 Board 
decision or the September 1994 rating decision that 
implemented the August 1994 Board decision.

7.  Subsequent to the August 1994 Board decision, the veteran 
submitted argument and evidence in an attempt to establish an 
effective date earlier than February 16, 1989, for the grant 
of service connection and the assignment of a 100 percent 
rating for schizophrenia.


CONCLUSION OF LAW

No legal basis exists for establishment of an effective date 
for service connection for schizophrenia earlier than 
February 16, 1989; the claim is legally insufficient.  
38 U.S.C.A. §§ 5108, 5110, 7105 (West 2002); 38 C.F.R. §§  
3.103, 3.104(a), 3.155, 3.157, 3.400, 20.302, 20.1103 (2003); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has claimed entitlement to an effective date 
for service connection for the veteran's schizophrenia 
earlier than February 16, 1989 (the date his prior request 
for the reopening of his service connection claim for 
schizophrenia was received by the RO).

The veteran's original claim for service connection for a 
nervous condition was denied in a rating decision issued in 
March 1977.  The veteran was informed of the denial that same 
month, but he did not appeal.  The veteran attempted to 
reopen his claim in May 1978, but the RO denied service 
connection for a psychosis in a rating decision issued in May 
1979.  The veteran appealed that rating decision to the 
Board.  In September 1980, the Board issued a decision in 
which the veteran's claim of entitlement to a psychiatric 
disorder was denied.  There is no indication that the 
appellant is raising a claim of clear and unmistakable error 
(CUE) in that Board decision.  Therefore, review of the 
Board's September 1980 decision is not currently possible.  

Once the Board or the RO has finally denied a veteran's 
claim, he may reopen his claim by submitting new and material 
evidence.  38 C.F.R. § 3.156.  The VA regulation governing 
the effective date of claims reopened based on new and 
material evidence provides that the effective date of an 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii) and (r).

In March 1984, the veteran's attempt to reopen his claim for 
service connection for a psychiatric disorder was denied by 
the RO.  The veteran was informed of the denial in July 1984, 
but he did not appeal.  

On May 16, 1988, the veteran submitted a VA Form 21-526 in 
which, under item 24, he indicated "none" as the condition 
for which the claim was made.  In response to subsequent 
items, the veteran listed treatment for neurosis and 
psychosis.  Thereafter, the RO treated the claim as one for 
pension and denied it because the veteran had peacetime 
service.

On February 16, 1989, the veteran submitted a VA Form 21-4138 
in which he asked that his claim for a nervous condition be 
reopened.  The RO denied that attempt to reopen in a rating 
decision issued in February 1991.  The veteran appealed the 
denial to the Board.  The veteran's claim of entitlement to 
service connection for a psychiatric disability was reopened 
and granted in a Board decision issued in February 1992.  The 
Board indicated that the first medical opinion that 
established that the veteran's schizophrenia probably had its 
onset in service or shortly thereafter was the private doctor 
testimony offered at the December 1990 RO hearing.  The RO 
then issued a rating decision in April 1992 that implemented 
the February 1992 Board decision and assigned a 100 percent 
evaluation, effective December 5, 1990.

The veteran then sought an earlier effective date for the 
grant of service connection.  
The veteran's claim of entitlement to an earlier effective 
for the grant of service connection for a psychiatric 
disability and assignment of a 100 percent evaluation was 
granted in a Board decision issued in August 1994; the new 
effective date was February 16, 1989.  The RO issued a rating 
decision in September 1994 that implemented the August 1994 
Board decision; notice of the effective date of February 16, 
1989 for the 100 percent evaluation was sent by the RO on 
October 18, 1994.  The veteran did not appeal either the 
Board decision or the RO rating decision that assigned 
February 16, 1989 as the effective date for the grant of 
service connection.  The August 1994 Board decision is, 
therefore, final; no appropriate collateral attack of that 
decision has been initiated.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

The effective date of a grant of direct service connection 
will be the date following separation from active military 
service or the date when entitlement arose, if the claim is 
received within one year after the veteran's separation from 
active service.  Otherwise, the effective date will be the 
date of receipt of the claim, or the date when entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).

The appellant has alleged, basically, that the veteran should 
have been awarded a 100 percent rating dating back to his 
separation from service in 1976.  The appellant's 
representative has argued similarly.

In the instant case, the August 1994 Board decision granted 
an earlier effective date of February 16, 1989, for the grant 
of service connection and assignment of a 100 percent rating 
for schizophrenia.  This date was determined by the Board on 
the basis of the date of receipt of the veteran's claim for 
the reopening of his claim for service connection for 
schizophrenia.  In granting an effective date of February 16, 
1989, the Board is understood to have specifically denied 
entitlement to an effective date earlier than February 16, 
1989.  This determination is final.  38 C.F.R. § 3.156(a), 
20.1100.

Absent a finding of clear and unmistakable error, the 
effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  A reopened claim is defined as any 
application for a benefit received after disallowance of an 
earlier claim.  38 C.F.R. § 3.160(e).  Clearly, the veteran's 
claim for an effective date earlier than February 16, 1989 
was disallowed in the August 1994 Board decision.  However, 
the appellant has alleged no more than disagreement in 
general with prior Board decisions and she has not raised a 
claim of clear and unmistakable error (CUE) as to any Board 
decision or made a motion for reconsideration by the Board.  
Therefore, review of the Board's August 1994 decision is not 
currently possible.

The Board notes that in cases where an appellant seeks to 
reopen a claim for entitlement to an earlier effective date 
under 38 C.F.R. § 3.156, the United States Court of Appeals 
for Veterans Claims (Court), in Lapier v. Brown, 5 Vet. App. 
215 (1993) has stated:

The sole issue on appeal is whether 
the veteran is entitled to an 
earlier effective date for a 100% 
rating for schizophrenia.  This 
claim was denied by a prior final 
BVA decision in March 1989.  
Although the Secretary is required 
under 38 U.S.C.A. § 5108 (West 1991) 
to reopen claims that the BVA has 
previously and finally denied when 
"new and material evidence" is 
presented, in this case such a 
reopening could not result in an 
earlier effective date because an 
award granted on a reopened claim 
may not be made effective prior to 
the date of receipt of the reopened 
claim.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(q)(1)(ii) 
(1992).  Mr. Lapier reopened his 
claim in September 1984, and his 
100% rating was granted effective 
from that time.

Lapier v. Brown, at 216-217 (1993).

Applying the holding in Lapier to the facts of the present 
case, an effective date for the grant of service connection 
for schizophrenia and assignment of a 100 percent rating 
earlier than February 16, 1989 is precluded.  The Board is 
bound by the laws enacted, and by VA regulations.  
38 U.S.C.A. § 7104.  The ruling in Lapier is controlling and 
dispositive in the instant case, and absent a determination 
of clear and unmistakable error in the August 1994 Board 
decision, (the presence of which has not been alleged), the 
desired earlier effective date cannot be assigned.

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  It appears that there is 
no possible provision to allow a grant of the benefit sought 
on appeal.  The legal criteria, not the facts, are 
dispositive of the issue.  The appellant has failed to state 
a claim upon which relief could be granted, and, as a matter 
of law, the claim must be denied.  See Sabonis at 430 (1994) 
(where the law and not the evidence is dispositive, the 
appeal to the Board is terminated).

Additionally, as the law, not the facts are dispositive, the 
benefit of the doubt doctrine is inapplicable.  The 
appellant's claim of entitlement to an earlier effective date 
for a grant of entitlement to service connection and 100 
percent evaluation for schizophrenia must be denied, due to 
the absence of legal merit or lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, in light of the governing statutory and 
regulatory provisions, the Board finds that the effective 
date of the appellant's grant of service-connection for 
schizophrenia was properly determined to be February 16, 
1989, and no basis for assignment of an earlier date exists.

Finally, the Board is aware that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  However, 
the VCAA is not for application in this case.  In Mason v. 
Principi, 16 Vet. App. 129 (2002) the Court held that where 
the law as mandated by statute, and not the evidence, is 
dispositive of the appeal, the VCAA is not applicable.


ORDER

Entitlement to an earlier effective date for the grant of 
service connection for schizophrenia and assignment of a 100 
percent rating prior to February 16, 1989, is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



